

115 HR 6537 IH: Education Department Civil Rights Transparency Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6537IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Ms. Maxine Waters of California (for herself, Mr. Carson of Indiana, Mr. Cohen, Ms. Lee, Mr. Rush, Ms. Norton, Ms. Wilson of Florida, Mr. Johnson of Georgia, Mr. Gomez, Mr. Ellison, Ms. Roybal-Allard, Ms. Barragán, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Ryan of Ohio, Ms. Clarke of New York, Mr. Serrano, Mr. Capuano, Ms. Schakowsky, Mr. Brown of Maryland, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the Secretary of Education to annually report on the Federal civil rights violations of
			 educational institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Education Department Civil Rights Transparency Act. 2.Report by the Secretary of EducationSection 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)) is amended by adding at the end the following:
			
 (3)In addition to the requirements under paragraph (1), the report required under such paragraph shall include the following:
 (A)A list of each of the following: (i)Each educational institution against which the Department has received, in the preceding year, 1 complaint alleging that the institution has violated a Federal civil rights law.
 (ii)Each educational institution against which the Department has received, in the preceding year, more than 1 such complaint.
 (iii)Each educational institution against which the Department has received, in the preceding 5 years, more than 3 such complaints.
 (iv)Each educational institution that, during the preceding year, was under investigation by the Department for such a complaint.
 (v)Each educational institution against which the Department has received, in the preceding year, such a complaint for which the Department has not commenced an investigation, and which the Department has not dismissed.
 (vi)Each educational institution against which the Department has received, in the preceding year, such a complaint for which the Department has dismissed without commencing an investigation.
 (B)The list of educational institutions described in subparagraph (A) shall be disaggregated by— (i)each Federal civil rights law that the complaint alleges has been violated by each such institution;
 (ii)type of educational institution; and (iii)whether the complaint filed against each such institution was processed by the Department as a systemic or as a class-action complaint.
 (C)The list of educational institutions under subparagraph (A) shall include— (i)the date on which the complaint was filed against each such institution; and
 (ii)the status of the complaint. (D)In addition to the requirements of subparagraphs (B) and (C), the list of institutions described in subparagraph (A)(vi) shall include—
 (i)the procedural or administrative reason for which the complaint was dismissed, including— (I)whether the complaint failed to allege—
 (aa)a violation of Federal law for which the Department has administrative responsibility or subject matter jurisdiction; or
 (bb)a violation against an educational institution for which the Department has administrative responsibility or personal jurisdiction; and
 (II)whether the complainant failed to submit a consent form; and (III)whether the Department offered the complainant an opportunity to correct the procedural or administrative error prior to dismissing the complaint.
 (E)Any resolution agreement or letter between the Department and an educational institution against which a complaint described in paragraph (1) has been filed, which settled the Department’s investigation of such complaint.
 (F)Any corrective action levied or remedy obtained for the preceding year against an educational institution for a violation of Federal civil rights law pursuant to a resolution agreement or letter, or other findings document, the status of such corrective actions, and whether the Department is considering extending such corrective actions.
 (G)With respect to each complaint described in subparagraph (A)(vi) which the Department dismissed because the Department lacks the administrative responsibility, or subject matter or personal jurisdiction, for the Federal law that the complaint alleges to have been violated or the educational institution against which the complaint was filed—
 (i)a list of each such educational institution and each such Federal law; and (ii)recommendations on whether Federal legislation is necessary for the Department to address the complaints described in this paragraph.
 (H)With respect to each educational institution against which a complaint described in subparagraph (A) has been filed that the Department investigated and found insufficient evidence to support a finding of a Federal civil rights law violation, a report explaining the basis for such decision.
 (I)With respect to each educational institution that has had a resolution agreement or corrective action that the Department has determined does not need to be extended, a report on the basis for the decision and how such institution improved with respect to compliance with Federal civil rights laws.
 (J)In a case in which a decision by the Department to not pursue a complaint or investigation relating to an alleged violation of a Federal civil rights law was due to the resource constraints of the Department for the preceding year, a description of which resources the Department needs to fully and expeditiously investigate each such complaint received by the Department.
 (K)Any changes made, in the preceding year, to the case processing manual of the Office for Civil Rights of the Department.
 (4)In paragraph (4): (A)Complaint (i)In generalThe term complaint means a written statement to the Department alleging that the rights of one or more persons have been violated and requesting that the Department take action.
 (ii)ExclusionsThe term complaint does not include oral allegations that are not reduced to writing, anonymous correspondence, courtesy copies of correspondence or a complaint filed with or otherwise submitted to another person or other entity, or inquiries that seek advice or information but do not seek action or intervention from the Department.
 (B)Educational institutionThe term educational institution has the meaning given the term in section 901(c) of the Education Amendments of 1972 (20 U.S.C. 1681(c)).
 (C)Federal civil rights lawThe term Federal civil rights law includes— (i)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.);
 (ii)the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.); (iii)the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.);
 (iv)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (v)the Boy Scouts of America Equal Access Act (20 U.S.C. 7905);
 (vi)the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and (vii)any other law for which the Office for Civil Rights of the Department of Education has administrative responsibility.
						.
 3.Sense of CongressIt is the sense of Congress that the Secretary of Education should protect any personally identifying information of an individual named in a complaint or other document, which may be subject to public release under paragraph (3) of section 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)), as added by this Act.
		